DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Applicant’s submission filed 02 January 2019, where:
Claims 1-18 are pending.
Claims 1-18 are rejected.
Foreign priority is claimed to JP2018-022446, filed 27 June 2018. A certified copy of this paper has been filed 17 June 2019. Accordingly, receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Information Disclosure Statement
3.	An information disclosure statement was submitted on 02 January 2019. The submission complies with the provisions of 37 CFR 1.97. Accordingly, the Examiner considered the information disclosure statement.
Specification
4.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
“an acquiring unit” in claim 1,
“a selecting unit” in claim 1,
“an output unit” in claim 1, and
“an estimating unit” in claim 6.
Because these claim limitations are being interpreted under 35 U.S.C. § 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have this/these limitations interpreted under 35 U.S.C. § 112(f), Applicant may: 
(1) 	amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) 	present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. § 112(f).
Claim Rejections - 35 U.S.C. § 112(b)
6.	The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
7.	Claims 5, 7, 8, 10, 11 and 13 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5, line 4, recites “similarity with another piece of output information is high” is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree (see, e.g., Specification at page 42, lines 8-11), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 7, lines 5-7, recites “the probability distribution of the output information that is likely to be generated from the predetermined target information.” The term “likely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 8, line 4, recites “an area in which a larger number of pieces of output information are included.” The term “larger” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 10, line 6, recites the limitation "the feature”. There is insufficient antecedent basis for this limitation in the claim.
Claim 11, line 5, recites the limitation "the feature”. There is insufficient antecedent basis for this limitation in the claim.
Claim 13, line 3, recites the limitation "the feature”. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 U.S.C. § 101
8.	The following is a quotation of 35 U.S.C. § § 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
9.	Claims 1-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites:
An output device comprising:
an acquiring unit that acquires a plurality of pieces of output information generated from predetermined target information by a plurality of models . . . ;
a selecting unit that selects . . . output information that is to be output as association information associated with the target information; and
an output unit that outputs . . . the output information selected by the selecting unit.
Under Step 1, the instant claim recites a device, which falls under the four categories of Section 101. 
Step 2A Prong One of the eligibility analysis evaluates whether the claim recites a judicial exception. The claim recites the steps of:
“. . . select[ing] . . . output information that is to be output as association information associated with the target information;” and
The claim recites selecting information based on a criteria for output, which is an act of evaluating information that can practically performed in the human mind. That is, the claim is directed to an abstract idea of analyzing data and presenting results. FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093 (Fed. Cir. 2016).
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites additional claim elements beyond the identified judicial exception that include 
“an output device,” which is “such as a monitor or a printer, that outputs various kinds of information, (Specification at p. 50, lines 23-25), which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3); and 
“an acquiring unit,” “a selecting unit,” “an output unit,” and “an estimating unit,” which are from a control unit 40, which is a controller and is implemented by, for example, processor, such as a central processing unit (CPU), a micro processing unit (MPU), or the like, executing various kinds of programs, which are stored in a storage device included in the information providing device 10, by using a RAM or the like as a work area. . . . As illustrated in FIG. 4, the control unit 40 includes a learning unit 41, an acquiring unit 42, an estimating unit 43, a selecting unit 44, and an output unit 45.” (Specification, page 35, line 23, to page 34, line 10), which are generic computer components performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3).
The claim recites activities that include:
“. . . acquir[ing] a plurality of pieces of output information generated from predetermined target information by a plurality of models . . . ,”; and
“. . . output[ting] . . . the output information selected by the selecting unit,” where sending and receiving information” over a network are “routine computer functions.” Whiteserve LLC v. DropBox, Inc., 854 Fed. Appx. 367, 2021 U.S.P.Q.2d 462 (Fed. Cir. 2021) (nonprecedential);
These generic steps of receiving and sending data are executed as instructions with a regular computer that do not change the character of the claim from an abstract idea into a practical application. See In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); see also MPEP § 2106.07(a).II.
Step 2B of the eligibility analysis evaluates whether the claim recites additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exemption. The claim recites the additional elements of
“an output device,” which is “such as a monitor or a printer, that outputs various kinds of information, (Specification at p. 50, lines 23-25), which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3); and 
“an acquiring unit,” “a selecting unit,” and “an output unit,” which are from a control unit 40, which is a controller and is implemented by, for example, processor, such as a central processing unit (CPU), a micro processing unit (MPU), or the like, executing various kinds of programs, which are stored in a storage device included in the information providing device 10, by using a RAM or the like as a work area. . . . As illustrated in FIG. 4, the control unit 40 includes a learning unit 41, an acquiring unit 42, an estimating unit 43, a selecting unit 44, and an output unit 45.” (Specification, page 35, line 23, to page 34, line 10), which are generic computer components performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3).
Receiving data, outputting data, and data processing using conventional components and functions generic to the technology are well-known, routine, and conventional. In Re: Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); Free Stream Media Corp. v. Alphonso Inc., 996 F.3d 1355, 2021 U.S.P.Q.2d 521 (Fed. Cir. 2021). See also MPEP § 2106.05(a).II. Thus, claim 1 is directed to non-eligible subject matter.
Claim 2 recites the “output device according to claim 1, wherein the selecting unit selects, based on a semantic similarity between the plurality of pieces of output information, the output information that is to be output as the association information.” The claim merely recites more details or specifics of the abstract idea by of determining the knowledge value of claim 1, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 3 recites the “output device according to claim 1, wherein the selecting unit selects, based on cosine similarity between vectors associated with the plurality of pieces of output information, the output information that is to be output as the association information.” The claim merely recites more details or specifics of the abstract idea by of determining the knowledge value of claim 1, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 4 recites the “output device according to claim 3, wherein the selecting unit generates a vector, for every output information, by integrating the vectors associated with the plurality of pieces of information included in the output information as the vector that is associated with the output information and selects the output information that is to be output as the association information based on the cosine similarity between the generated vectors.” The claim merely recites more details or specifics of the abstract idea by of determining the knowledge value of claim 3, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 5 recites the “output device according to claim 1, wherein the selecting unit selects, from among the plurality of pieces of output information, output information in which the similarity with another piece of output information is high.” The claim merely recites more details or specifics of the abstract idea by of determining the knowledge value of claim 1, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 6 recites the “output device according to claim 1, further comprising 
an estimating unit that estimates. . . a probability distribution of the output information that is likely to be generated from the predetermined target information, wherein
the selecting unit selects, from among the plurality of pieces of output information, the output information included in a predetermined area in the probability distribution.” 
Under Step 2A Prong One of the eligibility analysis, evaluates whether the claim recites a judicial exception. The claim recites the step of:
“estimat[ing] . . . a probability distribution of the output information that is likely to be generated from the predetermined target information,” which are mathematical operations describing a probability distribution.
Mathematical concepts, including mathematical relationships, mathematical formulas or equations, are mathematical calculations forming an abstract idea (see MPEP § 2106.04(a)(2), subsection I).
Under Step 2A Prong Two of the eligibility evaluation, the claim recites the additional claim element of
“an estimating unit” which is from “a control unit 40, which is a controller and is implemented by, for example, processor, such as a central processing unit (CPU), a micro processing unit (MPU), or the like, executing various kinds of programs, which are stored in a storage device included in the information providing device 10, by using a RAM or the like as a work area. . . . As illustrated in FIG. 4, the control unit 40 includes a learning unit 41, an acquiring unit 42, an estimating unit 43, a selecting unit 44, and an output unit 45.” (Specification, page 35, line 23, to page 34, line 10), which are generic computer components performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3).
That is, these are additional elements recited in the claim that are beyond the judicial exception; however, the “estimating unit” is a generic computer component performing generic computer functions at a high level of generality, such as executing a mathematical concept. Accordingly, this generic computing function does not meaningfully limit the claim.
Under Step 2B of the eligibility analysis, the claim recites the additional element of:
“an estimating unit” which is from “a control unit 40, which is a controller and is implemented by, for example, processor, such as a central processing unit (CPU), a micro processing unit (MPU), or the like, executing various kinds of programs, which are stored in a storage device included in the information providing device 10, by using a RAM or the like as a work area. . . . As illustrated in FIG. 4, the control unit 40 includes a learning unit 41, an acquiring unit 42, an estimating unit 43, a selecting unit 44, and an output unit 45.” (Specification, page 35, line 23, to page 34, line 10).
Estimating a probability distribution using conventional components and functions generic to the technology are well-known, routine, and conventional. In Re: Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); Free Stream Media Corp. v. Alphonso Inc., 996 F.3d 1355, 2021 U.S.P.Q.2d 521 (Fed. Cir. 2021). See also MPEP § 2106.05(a).II.
Additionally, the claim merely recites more details or specifics of the abstract idea of analyzing data and presenting results of claim 1, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements beyond that set out herein that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 7 recites the “output device according to claim 6, wherein the estimating unit estimates, based on kernel density estimation in which the pieces of output information generated by the plurality of models are regarded as samples, the probability distribution of the output information that is likely to be generated from the predetermined target information.” The claim merely recites more details or specifics of the abstract idea of analyzing data and presenting results of claim 6, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements beyond that set out herein that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 6.
Claim 8 recites the “output device according to claim 6, wherein the selecting unit selects, in the probability distribution, the output information included in an area in which a larger number of pieces of output information are included.” The claim merely recites more details or specifics of the abstract idea of analyzing data and presenting results of claim 6, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements beyond that set out herein that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 6.
Claim 9 recites the “output device according to claim 1, wherein the acquiring unit acquires the output information generated by a recurrent neural network, the recurrent neural network generates the output information different from information which is input to the recurrent neural network.” The “recurrent neural network” pertains to a device from which the acquiring unit acquires output information (that is, merely a source of “output information”), and accordingly, is not positively recited by the claim. 
The claim merely recites more details or specifics of the abstract idea of analyzing data and presenting results of claim 1, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements beyond that set out herein that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 10 recites the “output device according to claim 9, wherein the acquiring unit acquires the output information generated by a plurality of models that is generated from a plurality of models in each of which a connection coefficient between nodes is randomly different and that is allowed to learn the feature that is individually held by learning information.” The “a plurality of models” and “nodes” pertain to a device from which the acquiring unit acquires output information (that is, merely a source of “output information”), and accordingly, is not positively recited by the claim. 
The claim merely recites more details or specifics of the abstract idea of analyzing data and presenting results of claim 9, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements beyond that set out herein that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 9.
Claim 11 recites the “output device according to claim 9, wherein the acquiring unit acquires the output information generated by the plurality of models that is generated from an identical model and that is allowed to individually learn the feature held by the learning information to different stages.” The “plurality of models” and “nodes” pertain to a device from which the acquiring unit acquires output information (that is, merely a source of “output information”), and accordingly, is not positively recited by the claim. 
The claim merely recites more details or specifics of the abstract idea of analyzing data and presenting results of claim 9, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements beyond that set out herein that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 9.
Claim 12 recites the “output device according to claim 9, wherein the acquiring unit acquires the output information generated by a plurality of models each having a different connection relation between nodes.” The “plurality of models” and “nodes” pertain to a device from which the acquiring unit acquires output information (that is, merely a source of “output information”), and accordingly, is not positively recited by the claim. 
Further, the claim merely recites more details or specifics of the abstract idea of analyzing data and presenting results of claim 9, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements beyond that set out herein that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 9.
Claim 13 recites the “output device according to claim 9, wherein the acquiring unit acquires the output information generated by a plurality of models each of which has learned the feature of different pieces of learning target information and that has learned the feature of a plurality of pieces of learning target information generated from predetermined learning information.” The “plurality of models” pertain to a device from which the acquiring unit acquires output information (that is, merely a source of “output information”), and accordingly, is not positively recited by the claim. 
Further, the claim merely recites more details or specifics of the abstract idea of analyzing data and presenting results of claim 9, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements beyond that set out herein that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 9.
Claim 14 recites the “output device according to any one of claim 1, wherein the acquiring unit acquires a plurality of pieces of output information generated from predetermined target information by a plurality of models each of which includes an encoder that generates, when input information including a plurality of pieces of information is input, feature information indicating the feature held by the input information and a decoder that sequentially generates a plurality of pieces of information included in the output information from the feature information that has been generated by the encoder.” The “plurality of models,” “encoder,” and “decoder,” pertain to a device from which the acquiring unit acquires output information (that is, merely a source of “output information”), and accordingly, is not positively recited by the claim. 
Further, the claim merely recites more details or specifics of the abstract idea of analyzing data and presenting results of claim 1, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements beyond that set out herein that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 15 recites the “output device according to claim 1, wherein the acquiring unit acquires the plurality of pieces of output information generated, from the target information that is a text, by the plurality of models each of which generates the output information that is a text from the input information that is a text. The “plurality of models,” pertain to a device from which the acquiring unit acquires output information (that is, merely a source of “output information”), and accordingly, is not positively recited by the claim. 
Further, the claim merely recites more details or specifics of the abstract idea of analyzing data and presenting results of claim 1, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements beyond that set out herein that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 16 recites the “output device according to claim 15, wherein the acquiring unit acquires the plurality of pieces of output information generated, from the target information that is the text, by the plurality of models each of which generates the output information that is a text corresponding to a heading or a summary of the text from the input information that is the text.” Further, the claim merely recites more details or specifics of the abstract idea of analyzing data and presenting results of claim 16, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements beyond that set out herein that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 16. 
Claim 17 recites:
An output method performed by an output device, the output method comprising:
acquiring a plurality of pieces of output information generated from predetermined target information by a plurality of models each of which generates, from input information, output information that includes a plurality of pieces of information having an order relation;
selecting, based on a similarity between the plurality of pieces of output information, from among the plurality of pieces of output information, output information that is to be output as association information associated with the target information; and
outputting, as the association information, the output information selected at the outputting.
Under Step 1, the instant claim recites a method, which falls under the four categories of Section 101. 
Step 2A Prong One of the eligibility analysis evaluates whether the claim recites a judicial exception. The claim recites the steps of:
“. . . selecting . . . output information that is to be output as association information associated with the target information;” and
The claim recites selecting information based on a criteria for output, which is an act of evaluating information that can practically performed in the human mind. That is, the claim is directed to an abstract idea of analyzing data and presenting results. FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093 (Fed. Cir. 2016).
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites additional claim elements beyond the identified judicial exception that include 
“an output device,” which is “such as a monitor or a printer, that outputs various kinds of information, (Specification at p. 50, lines 23-25), which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3).
The claim recites activities that include:
“. . . acquiring a plurality of pieces of output information generated from predetermined target information by a plurality of models . . . ,”; and
“. . . outputting . . . the output information selected by the selecting unit,” where sending and receiving information” over a network are “routine computer functions.” Whiteserve LLC v. DropBox, Inc., 854 Fed. Appx. 367, 2021 U.S.P.Q.2d 462 (Fed. Cir. 2021) (nonprecedential);
These generic steps of receiving and sending data are executed as instructions with a regular computer that do not change the character of the claim from an abstract idea into a practical application. See In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); see also MPEP § 2106.07(a).II.
Step 2B of the eligibility analysis evaluates whether the claim recites additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exemption. The claim recites the additional elements of
“an output device,” which is “such as a monitor or a printer, that outputs various kinds of information, (Specification at p. 50, lines 23-25), which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3).
Receiving data, outputting data, and data processing using conventional components and functions generic to the technology are well-known, routine, and conventional. In Re: Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); Free Stream Media Corp. v. Alphonso Inc., 996 F.3d 1355, 2021 U.S.P.Q.2d 521 (Fed. Cir. 2021). See also MPEP § 2106.05(a).II. Thus, claim 17 is directed to non-eligible subject matter.
Claim 18 recites:
A non-transitory computer-readable storage medium having stored therein a program that causes a computer to execute as a model comprising:
acquiring a plurality of pieces of output information generated from predetermined target information by a plurality of models each of which generates, from input information, output information that includes a plurality of pieces of information having an order relation;
selecting, based on a similarity between the plurality of pieces of output information, from among the plurality of pieces of output information, output information that is to be output as association information associated with the target information; and
outputting, as the association information, the output information selected at the outputting.
Under Step 1, the instant claim recites a non-transitory computer-readable storage medium, which falls under the four categories of Section 101. 
Step 2A Prong One of the eligibility analysis evaluates whether the claim recites a judicial exception. The claim recites the steps of:
“. . . selecting . . . output information that is to be output as association information associated with the target information;” and
The claim recites selecting information based on a criteria for output, which is an act of evaluating information that can practically performed in the human mind. That is, the claim is directed to an abstract idea of analyzing data and presenting results. FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093 (Fed. Cir. 2016).
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites additional claim elements beyond the identified judicial exception that include 
“[a] non-transitory computer-readable storage medium” and “a computer” are generic computer components performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3).
The claim recites activities that include:
“. . . acquiring a plurality of pieces of output information generated from predetermined target information by a plurality of models . . . ,”; and
“. . . outputting . . . the output information selected by the selecting unit,” where sending and receiving information” over a network are “routine computer functions.” Whiteserve LLC v. DropBox, Inc., 854 Fed. Appx. 367, 2021 U.S.P.Q.2d 462 (Fed. Cir. 2021) (nonprecedential);
These generic steps of receiving and sending data are executed as instructions with a regular computer that do not change the character of the claim from an abstract idea into a practical application. See In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); see also MPEP § 2106.07(a).II.
Step 2B of the eligibility analysis evaluates whether the claim recites additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exemption. The claim recites the additional elements of
“[a] non-transitory computer-readable storage medium” and “a computer” are generic computer components performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3).
Receiving data, outputting data, and data processing using conventional components and functions generic to the technology are well-known, routine, and conventional. In Re: Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); Free Stream Media Corp. v. Alphonso Inc., 996 F.3d 1355, 2021 U.S.P.Q.2d 521 (Fed. Cir. 2021). See also MPEP § 2106.05(a).II. Thus, claim 17 is directed to non-eligible subject matter.
Claim Rejections - 35 U.S.C. § 102 
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
11.	Claims 1, 2, 6, 11, 13-18 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Published Application 20190287012 to Celikyilmaz et al. [hereinafter Celikyilmaz].
Regarding claims 1, 17, and 18, Celikyilmaz teaches [an] output device (Celikyilmaz ¶ 0048 teaches a computing system 500), a method (Celikyilmaz ¶ 0005), and a non-transitory computer-readable storage medium (Celikyilmaz ¶ 0015) comprising:
an acquiring unit that acquires a plurality of pieces of output information generated from predetermined target information (Celikyilmaz ¶ 0060 teaches the label of the respective ground-truth token (that is, from predetermined target information) is chosen to determine its associated probability) by a plurality of models (Celikyilmaz, Fig. 5, teaches (Examiner annotations in dashed text-boxes):

    PNG
    media_image1.png
    677
    507
    media_image1.png
    Greyscale

(Celikyilmaz ¶ 0051 teaches decoder component 506 may be used during the inference (or test) phase to produce output with an already trained network, but may also, in some instances, be employed during training of the neural network 502) each of which generates, from input information, output information that includes a plurality of pieces of information having an order relation (Celikyilmaz ¶ 0049 teaches [f]or a given definition and set of parameters 511 of the neural network 502, the decoder component 506 manages the process of generating an output sequence (that is, an “output sequence” is having an order relation, where output information that includes a plurality of pieces of information having an order relation) from a given input (that is, from input information) using the neural network 502);
a selecting unit that selects, based on a similarity between the plurality of pieces of output information (Celikyilmaz ¶ 0057 teaches decoder hidden-state vectors at the end of each sentence . . . can then be used to compute the cosine similarity between two consecutively generated sentences (that is, based on similarity between the plurality of pieces of output information)), from among the plurality of pieces of output information, output information that is to be output as association information (Celikyilmaz ¶ 0060 teaches case of greedy decoding, the selected label is the one having the greatest associated probability in the probability distribution (that is, associated information)) associated with the target information (Celikyilmaz ¶ 0015 teaches using the decoder to greedily decode the encoded input to the encoder-decoder neural network to generate a sequence of words selected from a vocabulary, the sequence of words constituting the text output); and
an output unit that outputs, as the association information, the output information selected by the selecting unit (Celikyilmaz ¶ 0051 teaches the decoder component 506 may cause the computed output 514 (that is, output information) (e.g., an answer to a question, a summary of a text file, or an image caption) to be displayed on-screen or stored for later retrieval. Alternatively, the input 512 may be fed into the decoder component 506 from another computational component (within or outside the computing system 500), and/or the output 514 may be sent to a downstream computational component for further processing).
Regarding claim 2, Celikyilmaz teaches all of the limitations of claim 1, as described above in detail.
Celikyilmaz teaches -
wherein the selecting unit selects, based on a semantic similarity between the plurality of pieces of output information (Celikyilmaz ¶ 0057 teaches that [the] decoder hidden-state vectors at the end of each sentence . . . can then be used to compute the cosine similarity that is, similarity) between two consecutively generated sentences (that is, “sentences” pertain to semantic similarity between the plurality of pieces of output information) [having a] resulting semantic-cohesion loss to be minimized), the output information that is to be output as the association information (see Celikyilmaz ¶ 0051, referred to hereinabove).
Regarding claim 6, Celikyilmaz teaches all of the limitations of claim 1, as described above in detail.
Celikyilmaz teaches -
further comprising an estimating unit that estimates, based on the similarity between the pieces of output information, a probability distribution of the output information (Celikyilmaz Fig. 1, teaches 

    PNG
    media_image2.png
    580
    548
    media_image2.png
    Greyscale

(Celikyilmaz ¶ 0028 teaches when the neural network is used to compute the probability of the "ground-truth" output sequence of a known training pair of input and output sequences (that is, predetermined target information), the previous token of the output sequence is taken from the ground-truth output sequence (that is, based on the similarity between the pieces of output information). In the inference phase (or test phase), when no ground truth is available, the previous token of the output sequence is the output token computed by the decoder 112 in the previous time step (which, e.g., in the case of greedy decoding, takes the value that is most probable in the probability distribution output by the decoder 112) that is likely to be generated from the predetermined target information (Celikyilmaz ¶ 0063 the training switches over to a mixed training objective (that is, “mixed training objective,” is predetermined target information), e.g., as shown, combining [maximum-likelihood-estimation (MLE)], semantic-cohesion, and RL losses (that is, MLE is estimates, based on the similarity between the pieces of output information, a probability distribution of the output information that is likely to be generated from the predetermined target information)), wherein
the selecting unit selects, from among the plurality of pieces of output information (Celikyilmaz ¶ 0030 teaches the decoder selects values for the tokens of the output sequence by including tokens [of the respective input sequence are] lifted from the input to the encoder agents 104, 105, 106 (that is, select, from among the pieces of [acquired] output information), the output information included in a predetermined area in the probability distribution (Celikyilmaz ¶ 0015 teaches a probability distribution over a portion (that is, included in a predetermined area in the probability distribution) of the extension derived from text section processed by the respective encoder agent).
Regarding claim 9, Celikyilmaz teaches all of the limitations of claim 1, as described above in detail.
Celikyilmaz teaches -
wherein the acquiring unit acquires the output information generated by a recurrent neural network, the recurrent neural network generates the output information different from information which is input to the recurrent neural network (Celikyilmaz ¶ 0013 teaches encoder-decoder neural network includes a plurality of intercommunicating multi-layer encoder agents, each encoder agent taking, as input to one or more of its layers, one or more respective message vectors computed from hidden-state output of the other ones of the plurality of encoder agents; and a decoder comprising a recurrent neural network taking, as input at each time step, a respective current decoder state and a context vector computed from top-layer hidden-state outputs of the plurality of encoder agents (that is, information which is input to the recurrent neural network); Celikyilmaz ¶ 0014 teaches the decoder is configured to generate a sequence of output probability distributions over a vocabulary (that is, “”generate a sequence of output probability distributions” are to which the recurrent neural network generates the output information different from information which is input to the recurrent neural network)).
Regarding claim 11, Celikyilmaz teaches all of the limitations of claim 9, as described in detail above.
Celikyilmaz teaches -
wherein the acquiring unit acquires the output information generated by the plurality of models that is generated from an identical model (Celikyilmaz ¶ 0026 teaches in text summarization, multiple agents of identical architecture (that is, from an identical model) may be used to process different sections of the input text. (that is, acquires the output information generated by the plurality of models that is generated from an identical model)) and that is allowed to individually learn the feature held by the learning information to different stages ([Examiner notes the “that is allowed to individually learn” language merely recites an intended use, and is not positively recited within the claim]).
Regarding claim 13, Celikyilmaz teaches all of the limitations of claim 9, as described above in detail.
Celikyilmaz teaches -
wherein the acquiring unit acquires the output information generated by a plurality of models each of which has learned the feature of different pieces of learning target information and that has learned the feature of a plurality of pieces of learning target information generated from predetermined learning information (Celikyilmaz ¶ 0052 teaches training data 516 includes pairs of an input sequence (e.g., a sequence of words for a text, or a sequence of pixels for an image) and an output sequence that constitutes the ground-truth output for the input. The type and data format of the input and output sequences depends on the specific application for which the neural network 502 is to be trained. For abstractive summarization, for instance, the input sequences may be longer texts, and the corresponding output sequences may be human-generated text sequences. As another example, for image captioning, the input sequences are images, and the output sequences may be human-generated image captions (that is, by a plurality of models each of which has learned the feature of different pieces of learning target information and that has learned the feature of a plurality of pieces of learning target information generated from predetermined learning information)).
Regarding claim 14, Celikyilmaz teaches all of the limitations of claim 1, as described above in detail.
Celikyilmaz teaches -
wherein the acquiring unit acquires a plurality of pieces of output information generated from predetermined target information by a plurality of models each of which includes an encoder that generates, when input information including a plurality of pieces of information is input, feature information indicating the feature held by the input information and a decoder that sequentially generates a plurality of pieces of information included in the output information from the feature information that has been generated by the encoder (Celikyilmaz ¶ 0046-47 teaches [i]n contrast to a single-agent encoder-decoder network, the multi-agent pointer network 120 allows each agent to "vote" for a different out-of-vocabulary word at time step t, and only the word that is relevant to the generated summary up to time tis collaboratively selected as a result of the agent attentions . . . . Having described various aspects of a multi-agent encoder-decoder neural-network architecture in accordance herewith, the description now turns, with reference to FIG. 5, to a computing system 500 for implementing, training, and using such a neural-network architecture for sequence-to-sequence mapping tasks (that is, a plurality of models each of which includes an encoder that generates, when input information including a plurality of pieces of information is input, feature information indicating the feature held by the input information and a decoder that sequentially generates a plurality of pieces of information included in the output information from the feature information that has been generated by the encoder)).
Regarding claim 15, Celikyilmaz teaches all of the limitations of claim 1, as described in detail above.
Celikyilmaz teaches -
wherein the acquiring unit acquires the plurality of pieces of output information generated, from the target information that is a text, by the plurality of models each of which generates the output information that is a text from the input information that is a text (Celikyilmaz, Claim 17, teaches for generating text output from input to the encoder-decoder neural network (that is, each [model] of which generates the output information that is a text from the input information that is a text)).
Regarding claim 16, Celikyilmaz teaches all of the limitations of claim 15, as described in detail above. 
Celikyilmaz teaches -
wherein the acquiring unit acquires the plurality of pieces of output information generated, from the target information that is the text, by the plurality of models each of which generates the output information that is a text corresponding to a heading or a summary of the text from the input information that is the text (Celikyilmaz ¶ 0003 teaches [e]ncoder-decoder RNNs have shown promising results on the task of abstractive summarization of texts. . . . [A]bstractive summarization generally involves rephrasing and restructuring sentences to compose a coherent and concise summary (that is, each of which generates the output information that is a text corresponding to a heading or a summary of the text from the input information that is the text)).
Claim Rejections - 35 U.S.C. § 103
12.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claim 3, 4, 5, and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20190287012 to Celikyilmaz et al. [hereinafter Celikyilmaz] in view of Sugawara et al., “On Approximately Searching for Similar Word Embeddings,” Ass’n for computational Linguistics (2016) [hereinafter Sugawara].
Regarding claim 3, Celikyilmaz teaches all of the limitations of claim 1, as describe above in detail. 
Celikyilmaz teaches -
wherein the selecting unit selects, based on cosine similarity . . . associated with the plurality of pieces of output information (Celikyilmaz ¶ 0057 teaches that [the] decoder hidden-state vectors at the end of each sentence . . . can then be used to compute the cosine similarity that is, selects, based on cosine similarity) between two consecutively generated sentences), the output information that is to be output as the association information (see Celikyilmaz ¶ 0051, referred to hereinabove).
Though Celikyilmaz teaches “cosine similarity” between two consecutively generated sentences, Celikyilmaz, however, does not explicitly teach “cosine similarity between vectors.”
But Sugawara teaches “cosine similarity between vectors,” (Sugawara, right column of p. 2268, “3.3.1 Distance Function for Indexing,” first paragraph, teaches [i]n natural language processing, cosine similarity . . . of two vectors x and y is widely used from a practical perspective).
Celikyilmaz and Sugawara are from the same or similar field of endeavor. Celikyilmaz teaches abstractive summarization that may employ multiple communicating encoder agents to encode multiple respective input sequences that collectively constitute the overall input. Sugawara teaches approximate similarity search for word embeddings, which is an operation to approximately find embeddings close to a given vector. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Celikyilmaz pertaining to abstractive summarization with the similarity search for word embeddings of Sugawara.
The motivation for doing so is to quickly and accurately find similar embeddings in a continuous space for such applications [including e.g., extracting synonyms, inferring the meanings of polysemous words, aligning words in two sentences in different languages, solving analogical reasoning questions, and searching for documents related to a query]. (Sugawara, left column of p. 2265, “1. Introduction,” first and second paragraphs).
Regarding claim 4, the combination of Celikyilmaz and Sugawara teaches all of the limitations of claim 3, as described above in detail. 
Sugawara teaches -
wherein the selecting unit generates a vector, for every output information, by integrating the vectors associated with the plurality of pieces of information (Sugawara, left column of p. 2265, “1. Introduction,” second paragraph, teaches embeddings are . . . (relatively) low-dimensional dense vectors (that is, “embeddings” are integrating the vectors associated with the plurality of pieces of information)) included in the output information as the vector that is associated with the output information (see Celikyilmaz ¶ 0051, referred to hereinabove) and 
selects the output information that is to be output as the association information based on the cosine similarity between the generated vectors (Sugawara, right column of p. 2265, “1. Introduction,” first full paragraph, teaches report the useful facts that normalizing vectors can achieve an effective search with cosine similarity, the search performance is more strongly related to a learning model of embeddings than its training data, the distribution shape of embeddings is a key factor relating to the search performance (that is, selects the output information that is to be output as the association information based on the cosine similarity between the generated vectors)).
Regarding claim 5, Celikyilmaz teaches all of the limitations of claim1 , as described above in detail. 
Though Celikyilmaz teaches “cosine similarity” between two consecutively generated sentences, Celikyilmaz, however, does not explicitly teach “cosine similarity between vectors.”
wherein the selecting unit selects, from among the plurality of pieces of output information, output information in which the similarity with another piece of output information is high.
Sugawara teaches -
wherein the selecting unit selects, from among the plurality of pieces of output information, output information in which the similarity with another piece of output information is high (Sugawara, left column of p. 2267, “3. Experiments,” first paragraph, teaches we focused on the pure similarity search task of word embeddings rather than complex application tasks for avoiding extraneous factors, since many practical tasks can be formulated as k-nearest neighbor search (that is, “pure” is high, which selects, from among the plurality of pieces of output information, output information in which the similarity with another piece of output information is high). For example, assuming search engines, we can formalize query expansion, term deletion, and misspelling correction as finding frequent similar words, infrequent similar words, and similar words with different spellings, respectively).
Celikyilmaz and Sugawara are from the same or similar field of endeavor. Celikyilmaz teaches abstractive summarization that may employ multiple communicating encoder agents to encode multiple respective input sequences that collectively constitute the overall input. Sugawara teaches approximate similarity search for word embeddings, which is an operation to approximately find embeddings close to a given vector. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Celikyilmaz pertaining to abstractive summarization with the similarity search for word embeddings of Sugawara.
The motivation for doing so is to quickly and accurately find similar embeddings in a continuous space for such applications [including e.g., extracting synonyms, inferring the meanings of polysemous words, aligning words in two sentences in different languages, solving analogical reasoning questions, and searching for documents related to a query]. (Sugawara, left column of p. 2265, “1. Introduction,” first and second paragraphs).
Regarding claim 8, Celikyilmaz teaches all of the limitations of claim 6, as described above in detail.
Though Celikyilmaz teaches abstractive summarization using probability estimation, Celikyilmaz, however, does not explicitly teach - 
wherein the selecting unit selects, in the probability distribution, the output information included in an area in which a larger number of pieces of output information are included.
But Sugawara teaches -
wherein the selecting unit selects, in the probability distribution, the output information included in an area in which a larger number of pieces of output information are included (Sugawara teaches performance evaluations by changing the number k of neighbors, i.e., the size of the set of k-nearest neighbors, to calculate the precision at k. We need to change the number k on demand from target applications. For example, we may use small numbers for extracting synonyms and large numbers for selecting candidates for news recommendations, where they will be reduced via another sophisticated selection process (that is, changing the number k of neighbors changes for “news recommendations” is output information included in an area in which a larger number of pieces of output information)).
Celikyilmaz and Sugawara are from the same or similar field of endeavor. Celikyilmaz teaches abstractive summarization that may employ multiple communicating encoder agents to encode multiple respective input sequences that collectively constitute the overall input. Sugawara teaches approximate similarity search for word embeddings, which is an operation to approximately find embeddings close to a given vector. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Celikyilmaz pertaining to abstractive summarization with the similarity search for word embeddings of Sugawara.
The motivation for doing so is to quickly and accurately find similar embeddings in a continuous space for such applications [including e.g., extracting synonyms, inferring the meanings of polysemous words, aligning words in two sentences in different languages, solving analogical reasoning questions, and searching for documents related to a query]. (Sugawara, left column of p. 2265, “1. Introduction,” first and second paragraphs).
15.	Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20190287012 to Celikyilmaz et al. [hereinafter Celikyilmaz] in view of Efron et al., “Temporal Feedback for Tweet Search with Non-Parametric Density Estimation,” ACM (2017) [hereinafter Efron].
Regarding claim 7, Celikyilmaz teaches all of the limitations of claim 6, as described in detail above. 
Though Celikyilmaz teaches abstractive summarization using probability estimation, Celikyilmaz, however, does not explicitly teach - 
wherein the estimating unit estimates, based on kernel density estimation in which the pieces of output information generated by the plurality of models are regarded as samples, the probability distribution of the output information that is likely to be generated from the predetermined target information.
But Efron teaches -
wherein the estimating unit estimates, based on kernel density estimation in which the pieces of output information generated by the plurality of models (Efron, abstract, teaches in the context of tweet search and temporal feedback: starting with an initial set of results from a baseline retrieval model, we estimate the temporal density of relevant documents, which is then used for result reranking. Our contributions lie in a method to characterize this temporal density function using kernel density estimation . . . and an approach to integrating this information into a standard retrieval model) are regarded as samples (Efron, right column of p. 36, “4.1 Kernel Density Estimation,” first paragraph, teaches Let {x1; x2; : : : , xn} be an i.i.d. sample drawn from some distribution with an unknown density f (that is, pieces of output information generated by the plurality of models are regarded as samples), the probability distribution of the output information that is likely to be generated from the predetermined target information (Efron, Table 1, teaches: 

    PNG
    media_image3.png
    154
    553
    media_image3.png
    Greyscale

Efron, Table 1 Caption, teaches [t]uning parameters for the temporal retrieval models. Separate values for each parameter were estimated (that is, probability distribution of the output information) from training topics (that is, “training topics” is generated from the predetermined target information) for runs with no lexical relevance feedback and runs with lexical feedback).
Celikyilmaz and Efron are from the same or similar field of endeavor. Celikyilmaz teaches abstractive summarization that may employ multiple communicating encoder agents to encode multiple respective input sequences that collectively constitute the overall input. Efron teaches determining document clustering with respect to time in the context of tweet searching. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Celikyilmaz pertaining to abstractive summarization with the kernel density estimation of Efron.
The motivation for doing so is because temporal feedback improves over standard lexical (that is, semantic) feedback. (Efron, Abstract).
16.	Claim 10 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20190287012 to Celikyilmaz et al. [hereinafter Celikyilmaz] in view of Mishra et al., “Leveraging Semantic Annotations for Event-Focused Search & Summarization,” Thesis (2017) [hereinafter Mishra].
Regarding claim 10, Celikyilmaz teaches all of the limitations of claim 9, as described in detail above. 
Though Celikyilmaz teaches abstractive summarization using probability estimation, Celikyilmaz, however, does not explicitly teach -
wherein the acquiring unit acquires the output information generated by a plurality of models that is generated from a plurality of models in each of which a connection coefficient between nodes is randomly different and that is allowed to learn the feature that is individually held by learning information.
But Mishra teaches -
wherein the acquiring unit acquires the output information generated by a plurality of models that is generated from a plurality of models in each of which a connection coefficient between nodes is randomly different (Mishra at p. 161, “5.5.2 Goals, Measures, and Methodology,” last two paragraphs, teaches the Rand method randomly sets the edge weights (that is, the connection coefficient between nodes is randomly different) in an event graph. This method highlights the quality of the temporal expressions in the seed set. . . . We set the following parameters for our methods) and that is allowed to learn the feature that is individually held by learning information
[Examiner notes the “that is allowed to learn” language merely recites an intended use, and is not positively recited within the claim. Also, Examiner notes that the “connection coefficient” is not defined by the claims or specification; however, the specification recites “the model database 32, a plurality of models that are obtained by randomly changing the initial parameter and that output each of the words included in the output sentence in the appearance order of the words if each of the words included in the input sentence is input in the appearance order of the words is registered.” (Specification at p. 24, lines 3-8). That is, the “connection coefficient” is a parameter that is adjusted during training of the neural network]). 
Celikyilmaz and Mishra are from the same or similar field of endeavor. Celikyilmaz teaches abstractive summarization that may employ multiple communicating encoder agents to encode multiple respective input sequences that collectively constitute the overall input. Mishra teaches linking semantically similar information contained across the different sources to enforce a structure thereby providing multiple access paths to relevant information. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Celikyilmaz pertaining to abstractive summarization with the parameter randomization of Mishra.
The motivation for doing so is to improve searches across disparate information sources to address problems of linking, an integer linear programming for global references across text, time, geolocations, and entities, and estimation of accurate probabilistic time models. (Mishra, Abstract).
Regarding claim 12, Celikyilmaz teaches all of the limitations of claim 9, as described above in detail.
Though Celikyilmaz teaches abstractive summarization using probability estimation, Celikyilmaz, however, does not explicitly teach -
wherein the acquiring unit acquires the output information generated by a plurality of models each having a different connection relation between nodes.
But Mishra teaches -
wherein the acquiring unit acquires the output information generated by a plurality of models each having a different connection relation between nodes (Mishra at p. 161, “5.5.2 Goals, Measures, and Methodology,” last two paragraphs, teaches the Rand method randomly sets (that is, “randomly sets” is to be “different,” which the edge weights (that is, the generated by a plurality of models each having a different connection relation between nodes) in an event graph. This method highlights the quality of the temporal expressions in the seed set. . . . We set the following parameters for our methods . . . .
[Examiner notes that the “connection relation” is synonymous to “connection coefficient,” and neither defined by the claims nor the specification; however, the specification recites “the model database 32, a plurality of models that are obtained by randomly changing the initial parameter and that output each of the words included in the output sentence in the appearance order of the words if each of the words included in the input sentence is input in the appearance order of the words is registered.” (Specification at p. 24, lines 3-8; Specification at p. 35, lines 16-18). That is, the “connection coefficient” is a parameter that is adjusted during training of the neural network]).
Celikyilmaz and Mishra are from the same or similar field of endeavor. Celikyilmaz teaches abstractive summarization that may employ multiple communicating encoder agents to encode multiple respective input sequences that collectively constitute the overall input. Mishra teaches linking semantically similar information contained across the different sources to enforce a structure thereby providing multiple access paths to relevant information. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Celikyilmaz pertaining to abstractive summarization with the parameter randomization of Mishra.
The motivation for doing so is to improve searches across disparate information sources to address problems of linking, an integer linear programming for global references across text, time, geolocations, and entities, and estimation of accurate probabilistic time models. (Mishra, Abstract).
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
(Murray et al., “Opinion Summarization and Visualization,” Elsevier (2017)), teaches abstractive summarization, where it would be useful to be able to analyze opinions contained in a large amount of social media text. 
(US Published Application 20180300400 to Paulus) teaches RNN-implemented methods and systems for abstractive text summarization process input token embed dings of a document through an encoder that produces encoder hidden states and applies the decoder hidden state to encoder hidden states to produce encoder attention scores.
18.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.S./
Examiner, Art Unit 2122
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122